PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Roussell et al.
Application No. 16/501,635
Filed: 14 May 2019
For: Jacket Zipping Aid or JZA

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition to revive the above-identified application, filed October 5, 2020, styled under 37 CFR 1.137(f). This is also a decision in response to the concurrently-filed CARES Act request for waiver of the fee. 

The petition is DISMISSED.

The request for waiver under the CARES Act is also DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned July 2, 2020 for failure to timely respond to the non-final Office action mailed April 1, 2020, which set a three (3) month shortened statutory period for reply. No response was filed. On December 7, 2020, a Notice of Abandonment was mailed.

Improperly Signed Petition

At the outset, the petition is not properly signed. 37 CFR 1.33(b) states. In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states.


Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1)    A patent practitioner of record;

(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or




More specifically, 37 CFR 1.31 states, an applicant for patent may file and prosecute the applicant's own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. The Office cannot aid in the selection of a patent practitioner.

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant.  

Since the petition was not properly signed the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time.

In sum, petitioner must submit a renewed petition signed by all the applicants, a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.

CARES Act Request

Pursuant to the Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees, dated April 28, 2020, a person who is unable to meet patent-related timing deadlines due to the COVID-19 outbreak may be eligible for a waiver of certain deadlines. Specifically, any 

i. reply to an Office notice issued during pre-examination processing1 by a small or micro entity;
ii. reply to an Office notice or action issued during examination2 or patent publication processing;3 

iv. notice of appeal under 35 U.S.C. 134 and 37 CFR 41.43
v. appeal brief under 37 CFR 41.37
vi. reply brief under 37 CFR 41.41
vii. appeal forwarding fee under 37 CFR 41.45
viii. request for an oral hearing before the Patent Trial and Appeal Board (PTAB or Board) under 37 CFR 41.47
xi. response to a substitute examiner’s answer under 37 CFR 41.50(a)(2);
x. amendment when reopening prosecution in response to, or request for rehearing of, a PTAB decision designed as including a new ground of rejection under 37 CFR 41.50(b);
xi. maintenance fee, filed by a small or micro entity;
xii. request for rehearing of a PTAB decision under 37 CFR 41.52;
xiii. request for rehearing of a PTAB decision under 37 CFR 41.52125(c) or 41.127(d); or 
xiv. petition to the Chief Judge under 37 CFR 41.3

due between, and inclusive of both, March 27, 2020 and May 31, 2020, will be considered timely if filed on or before June 1, 2020, provided that the filing or payment is accompanied by a statement that the delay in filing or payment was due to the COVID19 outbreak. 

The May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others, dated May 27, 2020 extended, for small and micro entities only, the time period for filing certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020. For small and micro entities only, pursuant to the CARES Act Notice dated April 28, 2020, filings that would have been deemed timely if filed by June 1, 2020, will now be deemed timely if filed by July 1, 2020.

On June 29, 2020, the Office promulgated the June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees, which stated, in pertinent part, that:

(3) Waiver of the Petition to Revive Fee

As explained in the April 28, 2020 notice, and extended in the May 27, 2020 notice, the USPTO has waived the fee for petitions to revive for patent applicants or patent owners who, because of the COVID-19 outbreak, were unable to timely submit a filing or payment such that the application became By this notice, the USPTO requires that all such petitions to waive the petition fee in 37 CFR § l .17(m) be filed by July 31, 2020.

The notice entitled "May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others," published May 27, 2020, did not specify a time limit within which a petition under 37 CFR § l .137(a) must be filed to be eligible for the waiver of the petition fee in 37 CPR§ 1.17(m). This notice supersedes the May notice to the extent that any petition under 37 CFR § l.137(a) must be filed by July 31, 2020, to be eligible for the waiver of the petition fee in 37 CFR § 1.17(m).

(emphasis added)

While the situation described by applicant is unfortunate, as the petition was not filed prior to July 31, 2020, the petition is not eligble for waiver of the petition fee under the CARES Act. However, as the petition fee has been paid, the petition may be considered on the merits.


Petition to Revive

A petition has been filed stating that the above-identified application became abandoned pursuant to 35 U.S.C. 122(b)(2)(B)(iii) for failure to timely notify the Office of the filing of an application in a foreign country or under a multinational international treaty that requires publication of applications eighteen months after filing. Such a petition is only required, however, if a nonpublication request was submitted on filing pursuant to 35 U.S.C. 122(b)(2)(B). A review of the record reveals that no nonpublication request was submitted, and the application published November 19, 2020. As such, the application could not become abandoned pursuant to 35 U.S.C. 122(b)(2)(B)(iii). Rather, as indicated above, the application became abandoned for failure to timely submit a reply to the non-final Office action mailed April 1, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  


With regard to item (1), the petition lacks the required reply. A proper reply to the non- Office action mailed April 1, 2020 must be filed with the petition to revive. A proper reply would be an amendment or response to the non-final Office action or a continuation application.

With regard to item (3), a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The statement provided in the petition does not track the language required by 37 CFR 1.137. Petitioner may wish to use the enclosed petition form, which contains the correct statement of unintentional delay.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Additionally, a copy of the current form for a petition to revive is included for petitioner’s reference.




By mail:	Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
			Alexandria, VA 22314

Registered users may also file a reply using the EFS-Web system of the USPTO.

Any inquiries concerning this decision may be directed to the undersigned at 571.272.3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


cc:	PTO/SB/64 (12-20) PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(a)


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This includes, for example, a Notice of Omitted Items, Notice to File Corrected Application Papers, Notice of Incomplete Application, Notice to Comply with Nucleotide Sequence Requirements, Notice to File Missing Parts of Application, and Notification of Missing Requirements.
        2 This includes, for example, an Office action (either final or non-final) and Notice of Non-Compliant Amendment.
        3 This includes, for example, a Notice to File Corrected Application Papers issued by the Office of Data Management.